Citation Nr: 1227460	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed skin cancer or other skin disorder, including as secondary to Agent Orange exposure.

2.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1969 to December 1971.  

The claim of service connection for skin cancer or other skin disorder, including as secondary to Agent Orange exposure, comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  

Prior thereto, the RO characterized the claim as service connection for skin cancer, but the hearing testimony indicated that the Veteran was claiming that all of his skin disorders were secondary to Agent Orange exposure.  Based on his testimony in this regard, the Board has recharacterized the claim as is noted on the previous page.   

A review of the Virtual VA paperless claims processing system reveals no documents pertinent to this claim that are not already of record.  

In October 2007, the Veteran initiated an appeal of the RO's September 2007 rating decision denying the Veteran's claim for a TDIU rating.   

By written statement dated June 2010, the Veteran also initiated an appeal of a March 2010 rating decision of the RO that denied an increased evaluation for the service-connected back disability and service connection for peripheral neuropathy, schizophrenia, chronic obstructive pulmonary disease and hyperlipidemia and the reopening of a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  

After the RO issued a Statement of the Case in June 2011, however, the Veteran did not perfect his appeal by submitting a timely VA Form 9 (Appeal to Board of Veterans' Appeal) or any other document that could be construed as a Substantive Appeal.  These claims are not now before the Board for appellate review.

In written statements dated in November 2010, December 2010 and April 2012 and during his May 2012 hearing, the Veteran again raised these claims and others.  More specifically, he mentioned an increased evaluation for the service-connected back disability, service connection for a lung disorder, a disability manifested by a feeling of pins and needles in the extremities (possibly peripheral neuropathy or a symptom of his back disability), schizophrenia, diabetes mellitus, a heart disorder (including hypertension) and high cholesterol, and reopening of a previously denied claim of service connection for PTSD.  The Board refers these matters to the RO for appropriate action.

During his May 2012 hearing, the Veteran also discussed his left thumb.  Prior thereto, in a rating decision in March 2012, the RO continued the 10 percent evaluation assigned for the service-connected left thumb disability.  

The Veteran did not specifically indicate that, by discussing his thumb at the hearing, he was expressing disagreement with the March 2012 decision.  If that was his intent, the Board reminds the Veteran and his representative that such disagreement should be filed with the RO in order to initiate an appeal of the March 2012 decision. 


REMAND

Prior to adjudicating the claim for a TDIU rating, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, during his May 2012 hearing, the Veteran testified that he had recently seen his physician, Paul Pirraglia, M.D., for skin complaints and during that visit in April 2012, Dr. Pirraglia noticed that the cancer that was previously excised from behind the Veteran's ear had recurred or spread.  The records of this visit and any follow-up visits (Veteran testified that he had a future appointment scheduled) are not in the claims file and, being pertinent to this claim, must be secured.  

The Veteran also testified that he had undergone surgery for the initial skin cancer at Brown University clinic, but records of that procedure and any follow up treatment visits are also not of record.  These too must be secured. 

Second, in a September 2007 rating decision, the RO denied the Veteran's claim for a TDIU rating.  Thereafter, in a written statement received in October 2007, the Veteran expressed disagreement with the decision.  To date, however, the RO has not issued a Statement of the Case in response, which regulations mandate.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return this claim to the Board for adjudication only if the Veteran perfects his appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining any necessary authorization, the RO should take all indicated action in order secure and associate with the claims file copies of all outstanding records of skin treatment rendered the Veteran, including by Dr. Pirraglia and at Brown University clinic.

2.  The RO then should furnish the Veteran and his representative with a Statement of the Case addressing the claim for a TDIU rating.  The Veteran and his representative should be notified that this matter will not be returned to the Board unless it is properly perfected for appellate review by the timely filing of a Substantive Appeal.

3.  After completing all indicated development, the RO should readjudicate any claim remaining on appeal in light of all the evidence of record.  In considering the claim of service connection for a skin disorder, the RO should address all skin abnormalities, not only cancer, including as secondary to Agent Orange exposure.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

